In re American Motorists Ins. Co.; — Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 379-325; 19th Judicial District Court, Div. “F”, No. 380-737; 19th Judicial District Court, Div. “D”, No. 379-517; to the Court of Appeal, First Circuit, No. CW97 0914.
Granted. Case remanded to the trial court for reconsideration of its ruling after conducting an in camera inspection of the documents sought by relator.
KIMBALL and JOHNSON, JJ., would deny the writ.
KNOLL, J., not on panel.